Exhibit 10.2

EXECUTION VERSION

AMENDMENT NO. 1

TO

CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (the “Amendment”) is made as of
September 25, 2015, by and among Edgewell Personal Care Netherlands B.V., a
besloten vennootschap met beperkte aansprakelijkheid (private company with
limited liability) incorporated under the laws of the Netherlands (the
“Borrower”), Edgewell Personal Care Company (formerly known as Energizer
Holdings, Inc.), a Missouri corporation (the “Parent”), the institutions listed
on the signature pages hereto and the Bank of Tokyo-Mitsubishi UFJ, Ltd., as the
administrative agent for the “Lenders” referred to below (the “Administrative
Agent”). Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the “Credit Agreement” referred to below.

W I T N E S S E T H:

WHEREAS, the Borrower is a party to that certain Credit Agreement, dated as of
June 12, 2015, among the Borrower, the Parent, the financial institutions from
time to time parties thereto (the “Lenders”) and the Administrative Agent (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”); and

WHEREAS, the parties hereto have agreed to amend the Credit Agreement on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Borrower, the
Parent, the Lenders and the Administrative Agent have agreed to the following
amendments to the Credit Agreement.

1. Amendments to Credit Agreement. Subject to the satisfaction of the conditions
precedent set forth in Section 2 below, as of the date hereof:

(a) Section 1.01 of the Credit Agreement is hereby amended to (i) amend and
restate the definition of “Parent Credit Agreement” and “Parent Credit Agreement
Subsidiary Guarantor” therein in their entirety as follows and (ii) to add the
definition of “Parent Credit Agreement Subsidiary Borrower” appearing below in
its appropriate alphabetical order therein:

“Parent Credit Agreement” means (i) prior to the Spin-Off Date, that certain
Amended and Restated Credit Agreement, dated as of May 6, 2011, among the
Parent, the institutions from time to time parties thereto as lenders, and
JPMorgan Chase Bank, N.A., as the same may be amended, restated, supplemented,
modified, extended, or refinanced or replaced, from time to time prior to the
Spin-Off Date in a manner that is not materially adverse to the interests of the
Lenders, and (ii) from and after the Spin-Off Date, that certain Credit
Agreement, dated as of June 1, 2015 (and with an effective date to be on or
about the Spin-Off Date), among the Parent, as borrower, the Parent Credit
Agreement Subsidiary Borrowers from time to time parties thereto, the
institutions from time to time parties thereto as lenders, and JPMorgan Chase
Bank, N.A., as the administrative agent, as the same may be amended, restated,
supplemented, modified, extended, or refinanced or replaced, from time to time
in a manner that is not materially adverse to the interests of the Lenders. Each
reference herein to the Parent Credit Agreement shall mean the applicable Parent
Credit Agreement.



--------------------------------------------------------------------------------

“Parent Credit Agreement Subsidiary Borrower” means each Domestic Subsidiary of
the Parent party to the Parent Credit Agreement as a “Subsidiary Borrower”
thereunder from time to time.

“Parent Credit Agreement Subsidiary Guarantor” means each Subsidiary of the
Parent that guaranties the obligations of the Parent and the Parent Credit
Agreement Subsidiary Borrowers under the Parent Credit Agreement.

(b) The definition of “Material Domestic Subsidiary” set forth in Section 1.01
of the Credit Agreement is hereby amended to replace the words “each
consolidated Subsidiary (other than any SPV) of the Parent” with the words “(i)
each Parent Credit Agreement Subsidiary Borrower and (ii) each other
consolidated Subsidiary (other than any SPV) of the Parent”.

(c) The first sentence of Section 2.02(c) of the Credit Agreement is hereby
amended in its entirety to read as follows:

(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of €100,000 and not less than €100,000.

(d) Section 6.01(b) of the Credit Agreement is hereby amended in its entirety to
read as follows:

(b) Indebtedness in respect of (i) the Parent Credit Agreement Subsidiary
Borrowers under the Parent Credit Agreement or (ii) guaranties executed by any
Parent Credit Agreement Subsidiary Guarantor with respect to any Indebtedness of
the Parent or the Parent Credit Agreement Subsidiary Borrowers under the Parent
Credit Agreement, provided such Indebtedness is not incurred by the Parent or
Parent Credit Agreement Subsidiary Borrowers in violation of this Agreement.

(e) Section 6.04(f) of the Credit Agreement is hereby amended in its entirety to
read as follows:

(f) Investments in any consolidated Subsidiaries (other than joint ventures) or
the Parent;

(f) Clause (v) of Section 6.05 of the Credit Agreement is hereby amended in its
entirety to read as follows:

(v) Contingent Obligations of Subsidiaries which are guarantors under a guaranty
of the Indebtedness of the Parent or the Parent Credit Agreement Subsidiary
Borrowers evidenced by the Parent Credit Agreement or any Permitted Financing
Facility or, prior to the Spin-Off Date, the Term Loan Credit Agreement;

(g) The proviso in Section 6.06(b) of the Credit Agreement is hereby amended in
its entirety to read as follows:

(b) provided, however, that nothing in this clause (b) shall prevent the Parent
or any Subsidiary from enforcing its rights against a seller following a default
in such seller’s obligations under any such agreement;

 

2



--------------------------------------------------------------------------------

2. Conditions of Effectiveness. The effectiveness of this Amendment is subject
to the following conditions precedent:

(a) the Administrative Agent shall have received executed copies of this
Amendment from the Administrative Agent, the Borrower, the Parent and the
Required Lenders;

(b) the Administrative Agent shall be reasonably satisfied that Omnibus
Amendment No. 1 to the Parent Credit Agreement shall become effective
substantially concurrently with the effectiveness hereof; and

(c) the Administrative Agent shall have received payment and/or reimbursement of
all of the fees and expenses (including, to the extent invoiced, reasonable
attorneys’ fees and expenses of counsel) due or payable to the Administrative
Agent or its affiliates pursuant to Section 8 of this Amendment or Section 9.03
of the Credit Agreement.

3. Representations and Warranties of the Loan Parties. Each of the Borrower and
the Parent (each, a “Loan Party”) hereby represents and warrants as follows:

(a) It has the power and authority and legal right to execute and deliver this
Amendment and to perform its obligations hereunder and under the Credit
Agreement (as modified hereby). The execution and delivery by it of this
Amendment and the performance of its obligations hereunder and under the Credit
Agreement (as modified hereby), have been duly authorized by proper proceedings,
and this Amendment and the Credit Agreement (as modified hereby) constitute
legal, valid and binding obligations of such Loan Party, enforceable against it
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally and by general equitable principles, including concepts of
reasonableness, materiality, good faith and fair dealing and the possible
unavailability of specific performance, injunctive relief or other equitable
remedies (whether enforcement is sought by proceedings in equity or at law).

(b) The execution and delivery of this Amendment and the performance of this
Amendment and the Credit Agreement (as modified hereby) do not and will not
(i) conflict with the certificate or articles of incorporation or by-laws (or
equivalent constituent documents) of such Loan Party, (ii) constitute a tortious
interference with any Financing Facility or conflict with, result in a breach of
or constitute (with or without notice or lapse of time or both) a default under
any Financing Facility, or require termination of any Financing Facility,
(iii) constitute a tortious interference with any Contractual Obligation (other
than the Financing Facilities) of any Person or conflict with, result in a
breach of or constitute (with or without notice or lapse of time or both) a
default under any Requirement of Law (including, without limitation, any
Environmental Property Transfer Act) or Contractual Obligation of the Borrower,
the Parent or any of its Subsidiaries, or require termination of any Contractual
Obligation, except such interference, breach, default or termination which
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, (iv) result in or require the creation or imposition of
any Lien whatsoever upon any of the property or assets of the Borrower, the
Parent or any of its Subsidiaries, other than Liens permitted or created by the
Loan Documents, or (v) require any approval of the Borrower’s, the Parent’s or
any of its Subsidiaries’ Board of Directors (or equivalent governing body) or
shareholders, as applicable, except such as have been obtained.

(c) As of the date hereof and giving effect to the terms of this Amendment,
(i) there exists no Default or Event of Default and (ii) the representations and
warranties contained in Article III of the Credit Agreement (as modified hereby)
and in Section 2 of the Parent Guaranty are true and correct in all material
respects (or, in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects), except to the extent
that such representations and warranties specifically

 

3



--------------------------------------------------------------------------------

refer to an earlier date, in which case they are true and correct in all
material respects (or in the case of any representation or warranty qualified by
materiality or Material Adverse Effect, in all respects) as of such earlier
date.

4. Reference to and Effect on the Credit Agreement and Loan Documents.

(a) Upon the effectiveness of this Amendment, each reference to the “Credit
Agreement” in the Credit Agreement or any other Loan Document shall mean and be
a reference to the Credit Agreement, as modified hereby. This Amendment is a
Loan Document pursuant to the Credit Agreement and shall (unless expressly
indicated herein or therein) be construed, administered, and applied, in
accordance with all of the terms and provisions of the Credit Agreement.

(b) Each Loan Party (i) agrees that, except as specifically provided herein,
this Amendment and the transactions contemplated hereby shall not limit or
diminish the obligations of such Loan Party arising under or pursuant to the
Credit Agreement, the Parent Guaranty or the other Loan Documents to which it is
a party, (ii) reaffirms its obligations under the Credit Agreement, the Parent
Guaranty and each and every other Loan Document to which it is a party and
(iii) acknowledges and agrees that, except as specifically modified above, the
Credit Agreement, the Parent Guaranty and all other Loan Documents executed
and/or delivered in connection therewith shall remain in full force and effect
and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Administrative Agent or the Lenders, nor constitute a waiver of or
consent to any modification of any provision of the Credit Agreement or any
other Loan Documents executed and/or delivered in connection therewith.

5. Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

6. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

7. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts (including by means of facsimile
or e-mail transmission), and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

8. Costs and Expenses. Subject to the limitations set forth in Section 9.03(a)
of the Credit Agreement, the Borrower agrees to pay all reasonable costs, fees
and out-of-pocket expenses (including attorneys’ fees and expenses charged to
the Administrative Agent) incurred by the Administrative Agent and the Lenders
in connection with the preparation, arrangement, execution and enforcement of
this Amendment.

*******

 

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.

 

EDGEWELL PERSONAL CARE NETHERLANDS B.V.

as the Borrower

By:     Name:   Title:  

 

EDGEWELL PERSONAL CARE COMPANY (formerly known as Energizer Holdings, Inc.)

as the Parent

By:     Name:   Title:  

 

Signature Page to Amendment No. 1

to Dutch Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Administrative Agent and as a Lender

By:     Name:   Title:  

 

Signature Page to Amendment No. 1

to Dutch Credit Agreement